Order
Denise K. LaRue, Magistrate Judge.
Monique Couvillion injured herself while adding air to her car’s tires at a Speedway service station in Cumberland, Indiana. Either her foot or the air hose snagged on a pallet of salt bags near the air pump, and she fell awkwardly. The parties agreed to have a magistrate judge decide this suit, see 28 U.S.C. § 636(c), which rests on the diversity jurisdiction.
The magistrate judge granted summary judgment to Speedway, 2016 U.S. Dist. Lexis 6383 (S.D. Ind. Jan. 20, 2016), ruling that it could not be liable because the pallet was easy to see (Couvillion admits seeing it) and Speedway had no reason to anticipate that accidents would ensue. The fall occurred in daylight and no other elements, such as snow, obscured the view. The magistrate judge applied the standards in Restatement (Second) of Torts §§ 343, 343A (1965), which Indiana has adopted for use in premises-liability cases. See, e.g., Douglass v. Irvin, 549 N.E.2d 368 (Ind. 1990).
*559We affirm for substantially the reasons given in the magistrate judge’s opinion, though we briefly discuss Couvillion’s principal appellate arguments.
She maintains that, even though the pallets were visible, she did not appreciate the tripping hazard and therefore should be able to recover. This is a subjective, plaintiff-specific line of argument. But Indiana law poses an objective inquiry: It asks how owners of business premises should expect reasonable customers to understand and react to risks, not how careless ones might proceed. See, e.g., Miller v. Rosehill Hotels, LLC, 45 N.E.3d 15, 20 (Ind. App. 2015) (a risk is “ ‘[ojbvious’ [and not a source of liability if] both the condition and the risk are apparent to and would be recognized by a reasonable person, in the position of the visitor, exercising ordinary perception, intelligence, and judgment.”) (emphasis added).
Couvillion also contends that Indiana’s courts favor jury trials in tort suits. See, e.g., Countrymark Cooperative, Inc. v. Hammes, 892 N.E.2d 683, 688 (Ind. App. 2008) (“negligence cases are especially fact sensitive and are governed by a standard of the objective reasonable person—one best applied by a jury after hearing all of the evidence.”) (citations and internal quotation marks omitted); Yates v. Johnson County Board of Commissioners, 888 N.E.2d 842, 847 (Ind. App. 2008); Winchell v. Guy, 857 N.E.2d 1024, 1026-27 (Ind. App. 2006). Maybe Indiana’s judiciary would have submitted Couvillion’s claim to a jury. But federal rules govern the allocation of tasks between judge and jury in federal court. See, e.g., Mayer v. Gary Partners & Co., 29 F.3d 330 (7th Cir. 1994). In federal practice, reflected in Fed. R. Civ. P. 56, the absence of a material factual dispute means that a judge will resolve the case by summary judgment. We know from Walker v. Armco Steel Corp., 446 U.S. 740, 100 S.Ct. 1978, 64 L.Ed.2d 659 (1980), and other decisions, that federal procedure governs all federal cases, even if this implies an outcome different from the one likely in state court.
Affirmed